Citation Nr: 0709611	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 18, 
1995, for the assignment of a 100 percent schedular rating 
for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD, from July 26, 1994 to January 17, 1995.  

3.  Entitlement to a compensable rating for PTSD prior to 
July 26, 1994.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1970.  He served in Vietnam and was awarded the Purple Heart 
Medal.

The Board of Veterans' Appeals (Board) finds it is necessary 
to clarify the procedural history in this case prior to 
addressing the issues identified on the front page of this 
decision.

This matter initially came before the Board on appeal from an 
October 1998 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which increased the rating for the veteran's PTSD to 
100 percent, effective January 18, 1995.  In November 1998, 
the veteran filed a notice of disagreement (NOD) seeking an 
earlier effective date for the 100 percent rating.  
Specifically, he argued that because the evidence showed that 
he had been suffering from PTSD since he got out of Vietnam, 
the effective date of the 100 percent rating should be 
September 1970, the date following his discharge from 
service.  See veteran's statement, received on November 3, 
1998.  

A statement of the case (SOC) regarding the issue of 
"Entitlement to an increased evaluation earlier than 1-18-
95, for post traumatic stress disorder" was issued in 
January 1999.  The veteran perfected the appeal later that 
month.  

In July 2000, the veteran testified at a Travel Board hearing 
before an Acting Board Member/Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.  [The Acting Board Member/Veterans Law Judge who 
presided at the hearing is no longer at the Board.  In a June 
2005 letter, the Board informed the veteran of this fact and 
inquired if he desired another hearing.  In a June 2005 
response, he advised that he did not desire another hearing.]

In a November 2000 decision, the Board granted a 30 percent 
rating for PTSD from July 26, 1994, through January 17, 1995, 
denying implicitly an effective date earlier than January 18, 
1995, for a 100 percent rating for PTSD.

In December 2000, the veteran's former representative filed a 
Motion for Reconsideration of the Board's November 2000 
decision.  In February 2001, the Board vacated its November 
2000 decision.  See 38 C.F.R. § 20.904(a) (2006).  

In a decision dated in March 2001, the Board again determined 
that the veteran's PTSD was 30 percent disabling for the 
period July 26, 1994, to January 17, 1995.  Although the 
decision did not contain a Conclusion of Law in this regard, 
the Board also found that the evidence did not warrant a 
compensable rating for PTSD prior to July 26, 1994.  The 
veteran appealed the decision to the United States Court of 
Appeals For Veterans Claims (Court).  In an Order dated in 
October 2004, the Court vacated the March 2001 Board 
decision, and remanded the case to the Board for further 
adjudication, taking to consideration matters raised in its 
order.  The Court concluded that the Board had provided 
inadequate reasons and bases for rejecting a compensable 
evaluation for the period prior to July 1994.  

In August 2005, the Board remanded the claim to the RO via 
the Appeals Management Center in Washington, DC.  It has now 
been returned to the Board.

The Board points out that although the Court's October 2004 
Order vacated the March 2001 Board decision in its entirety 
it does not appear that the Court meant to disturb that 
portion of the Board decision which granted a 30 percent 
rating for PTSD for the period July 26, 1994 to January 17, 
1995.  The Court Order simply ruled that the Board's decision 
provided inadequate reasons and bases for rejecting a 
compensable evaluation for the period prior to July 1994.  
Therefore, that portion of the Board decision which granted a 
30 percent rating for PTSD from July 26, 1994 to January 17, 
1995, is considered the law of the case and will not be 
disturbed.  Cf. Chisem v. Brown, 8 Vet. App. 374 (1995) 
[mandate of higher court is the "law of the case" and must be 
followed].  

The veteran and his attorney continue to assert that he is 
entitled to a 100 percent rating for PTSD prior to January 
18, 1995.  Given the procedural history of the case, as 
outlined above, the Board finds that separate issues of 
entitlement to a disability rating in excess of 30 percent 
for PTSD, from July 26, 1994 to January 17, 1995, and 
entitlement to a compensable rating for PTSD prior to July 
26, 1994 are also part of the current appeal.  The Board 
notes that the veteran's attorney has submitted extensive 
written argument relating to these issues.  Therefore, the 
veteran is not prejudiced by appellate review of the issues 
as phrased on the title page.  

The Board notes that during the July 2000 hearing, the 
veteran's former representative (The American Legion) argued 
that the RO did not properly develop the veteran's claim in 
1970 and failed in its duty to assist the veteran by not 
providing him with an adequate examination in April 1971.  
Insofar as this argument is meant to raise the issue of 
whether there was clear and unmistakable error in an October 
1970 rating decision, which granted service connection for 
anxiety reaction and assigned a noncompensable rating, this 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an October 1970 rating decision, the RO granted 
service connection for anxiety reaction and assigned a 
noncompensable rating from September 1, 1970.  The 
noncompensable rating was confirmed and continued per an 
August 1971 rating decision.  The veteran did not file an 
appeal of either decision.  

2.  Although there was no formal claim or written intent to 
file a claim for an increased rating for a psychiatric 
disorder prior to January 18, 1995, a February 2, 1987 VA 
hospitalization report may be considered an informal claim 
for an increased rating for a psychiatric disability.

3.  In a July 1995 rating decision, the RO recharacterized 
the psychiatric disability as PTSD and increased the 
disability rating to 30 percent, effective January 18, 1995.  
Subsequent ratings decisions increased the disability rating 
to 50 percent and 70 percent, effective January 18, 1995.  

4.  In a June 1998 decision, the Board increased the 
disability rating for PTSD to 100 percent.  In a rating 
decision later that month, the RO effectuated the Board 
decision and assigned an effective date of January 18, 1995, 
for the 100 percent rating.  

5.  It was not factually ascertainable that an increase in 
the PTSD disability to the 100 percent level occurred prior 
to January 18, 1995.  

6.  It was not factually ascertainable that an increase in 
the PTSD disability to a level higher than 30 percent 
occurred during the period from July 26, 1994 to January 17, 
1995.  

7.  It was not factually ascertainable that an increase in 
the PTSD disability to a compensable degree occurred prior to 
July 26, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to January 18, 1995, for the grant of a 100 percent 
evaluation for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411 (effective prior to November 7, 1996); 38 C.F.R. § 3.400 
(2006).

2.  The schedular criteria for a rating in excess of 30 
percent for PTSD from July 26, 1994, through January 17, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 4.132, DC 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 3.400 (2006).

3.  The schedular criteria for a compensable rating for PTSD 
prior to July 26, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 4.132, DC 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the Court acknowledged in Pelegrini that 
where the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The contents of the now-vacated March 2001 Board 
decision and a March 2006 notice essentially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Examination of the 
now-vacated decision reveals that the Board clearly informed 
the veteran of the information and evidence necessary to 
establish an earlier effective date for a 100 percent rating 
for PTSD, including a rating higher than 30 percent from July 
26, 1994 to January 17, 1995, and a compensable rating prior 
to July 26, 1994.  In addition, the March 2006 notice 
informed the veteran of the information and evidence VA would 
seek to provide and which information and evidence he was 
expected to provide.  Specifically, the March 2006 notice 
indicated: "As we previously advised you, we will get any 
federal records you tell us about.  While you are responsible 
for getting any private records you identify, we will try to 
help you if you ask us."  Lastly, the March 2006 letter 
asked him to inform VA of any other information or evidence 
that concerned the level of his disability or when it began 
and to tell or give VA that evidence now.  This satisfies the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159 which was referenced by the Court in 
Pelegrini.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  As discussed above, the veteran was not 
informed of the information and evidence needed to establish 
an earlier effective date prior to the initial adjudication.  
For the below described reasons, the claimed earlier 
effective date is being denied, and a new effective date will 
not be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
this down-stream issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  In this case, the 
appellant did not raise any concerns about the VCAA notice 
requirements.  Nor did the Court.  Cf. Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The Board's 
August 2005 remand of this case, noted in the Introduction 
above, was calculated to furnish additional evidence 
pertinent to the claims.  Specifically, the Board instructed 
the RO to request psychiatric treatment records maintained or 
generated by "Mr. Kellman" for the period prior to November 
1995.  In addition, the Board instructed the RO to arrange 
for an appropriate VA examiner to review the claims file and 
opine on the specific PTSD symptomatology manifested by the 
veteran prior to January 1995, to include an opinion as to 
whether there was any objective factual basis, other than the 
veteran's subjective claims, for an entry in a June 2000 VA 
psychiatric treatment note wherein a staff psychiatrist noted 
that when the veteran was struck by a vehicle in 1970, his 
PTSD symptoms were interfering with his ability to 
concentrate, and he was experiencing intrusive thoughts.  In 
January 2006, a statement from the VA Medical Center (VAMC) 
in Batavia, New York indicated that no psychiatric notes 
conducted by Mr. Kellman were contained in the veteran's 
medical records.  The veteran was notified that VA was unable 
to obtain Mr. Kellman's records from before July 1994 by way 
of the August 2006 supplemental statement of the case (SSOC).  
The cover letter advised the veteran that he could always 
send in additional evidence regarding his claim.  

In February 2006, a VA examiner provided a medical opinion 
after reviewing the veteran's claims file.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board points out that 
the veteran has been ably represented throughout the appeals 
process - first by his service organization, The American 
Legion, and most recently by a private attorney.  As noted in 
the Introduction, the veteran provided personal testimony at 
a Board hearing in July 2000.  He declined an opportunity for 
another hearing.  As such, the Board finds that all pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103 (2006).

Factual Background

The veteran's service medical records reflect that in June 
1969, he complained of headaches and feelings of anxiousness.  
In January 1970, he reported anxiety, nervousness, poor 
appetite, and sleeplessness; the diagnosis was anxiety 
reaction.  At his June 1970 military separation examination, 
psychiatric evaluation was normal.  On a report of medical 
history, the veteran denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, attempted suicide, and nervous trouble of any sort.  
The following month, the veteran sought treatment, reporting 
that he was nervous all the time and could not take the 
pressure from officers bothering him.  The diagnosis was 
simple situational anxiety reaction.

In September 1970, the veteran filed a claim for VA 
disability benefits, including service connection for 
nervousness.  By October 1970 rating decision, the RO granted 
service connection for anxiety reaction and assigned a 
noncompensable rating thereto, effective from September 1, 
1970, the day following the date of the veteran's separation 
from active service.

In the October 1970 rating decision, the RO noted that the 
veteran had been scheduled for a VA medical examination, but 
had been unable to attend as he was hospitalized for 
treatment of injuries he had sustained in an automobile 
accident.  The RO noted that the veteran's service-connected 
disabilities would be assigned a noncompensable rating until 
such time as he could be examined.

The veteran was notified of the October 1970 rating decision 
by letter dated later that month, but did not file an appeal.  

In January 1971, the veteran filed a claim for nonservice-
connected pension benefits, stating that he was unable to 
work as a result of injuries he had sustained in a recent 
automobile accident, namely, a broken neck and a broken leg.  
He did refer to any psychiatric problems.  In support of his 
claim, he submitted a January 1971 statement from a private 
physician, to the effect that the veteran was disabled due to 
compound fractures of the left tibia and fibula and a closed 
fracture of the left femoral shaft.  The statement is 
negative for any psychiatric problems.

In February 1971, the veteran was afforded a VA medical 
examination at which he reported feeling "very nervous, poor 
sleep - no problem."  No psychiatric evaluation was 
apparently conducted and no psychiatric diagnosis was 
rendered.

In March 1971, the veteran was hospitalized for further 
therapy of injuries incurred in a September 1970 automobile 
accident.  The May 1971 discharge summary is silent for any 
psychiatric disorder or treatment.

By August 1971 rating decision, the RO confirmed and 
continued the noncompensable rating for the veteran's 
service-connected anxiety reaction.  The veteran was notified 
of the decision by letter dated in September 1971, but did 
not file an appeal.  

In annual income questionnaires submitted by the veteran 
beginning in January 1984, he indicated that he had no wages 
and had not been employed in the previous year.  His only 
income was from the Social Security Administration (SSA).  
His questionnaires are negative for notations of a 
psychiatric disorder.

On January 18, 1995, the veteran's formal claim for an 
increased rating for his nervous condition was received at 
the RO.  In support of his claim, the RO obtained VA clinical 
records dated from February 1987 to April 1995.  These 
records show that on February 2, 1987, the veteran was 
hospitalized after he developed chest pain while shoveling 
snow.  The hospitalization report notes that the veteran 
reported that he was an anxious person and had a lot of 
personal problems.  Although the discharge summary notes and 
the corresponding hospitalization records do not indicate 
that the veteran received psychiatric evaluation or treatment 
during this period the discharge diagnoses included "anxiety 
state."

Subsequent VA treatment records show that in May 1987, the 
veteran reported that he got anxious at times; the assessment 
was anxiety.  A VA outpatient treatment record dated July 26, 
1994, shows that the veteran reported that he was upset about 
his experiences in Vietnam and had been having suicidal 
thoughts.  A discussion with the veteran revealed that he was 
not imminently suicidal and had been drinking that day.  The 
clinical psychologist noted that if the veteran's 
descriptions of his experiences and symptoms were accurate, 
he might be suffering from PTSD.  However, the veteran 
refused to make a future appointment with the clinical 
psychologist.  Another VA outpatient treatment record dated 
in December 1994, shows that the veteran reported feeling 
depressed and not sleeping.  The diagnosis was longstanding 
anxiety and depression and the veteran was started on a trial 
of tricyclic antidepressants.  A VA medical record dated in 
January 1995 shows that he reported that he had panic attacks 
and worried a lot about money.  The examiner noted that the 
veteran had had some initial response to the medication, but 
that the veteran was unsure whether he wanted to begin 
cognitive treatment.  The veteran was encouraged to go to the 
volunteer office to see if he could better occupy his time.  

The veteran was afforded a VA psychiatric examination in 
April 1995.  In regard to his psychiatric treatment, it was 
noted that since the 1970s, the veteran had not seen a 
psychiatrist until recently.  The diagnosis was PTSD and the 
examiner noted that this disorder had been characterized as 
anxiety reaction in the past.

By July 1995 rating decision, the RO recharacterized the 
veteran's psychiatric disability as PTSD and increased the 
rating for that disability to 30 percent from January 18, 
1995.  The veteran appealed.  

In an August 1995 statement, the veteran indicated that he 
had had difficulty after his return from Vietnam.  He 
indicated that he had tried to attend college, but had been 
unsuccessful.  He stated that he had mentioned his anxiety 
and depression to many physicians over the years, but they 
just told him to stay away from stressful situations.  

In a May 1995 VA psychiatric interview, the veteran reported 
that he had been unemployed since the 1970's and had been 
receiving disability benefits for a left leg amputation he 
received at the age of 22.  

Statements received in January 1996 from an acquaintance, the 
veteran's mother, and his spouse of twenty-two years, 
basically note that the veteran was a very nervous, restless 
and irritable person.  According to his mother, the veteran 
was a different person when he returned from Vietnam in that 
he was nervous, restless, irritable, and did not want to see 
any of his buddies.  She reported that the veteran took 
sleeping pills to sleep.  The veteran's spouse noted that he 
had many nervous conditions which were increasingly getting 
worse.

At a January 1996 hearing before a hearing officer at the RO, 
the veteran indicated that he had been unable to work since 
the 1970's.  He stated that he had tried to work on a few 
occasions, but was unable to get along with others or keep a 
schedule.  He also stated that he had tried to go to college, 
but was unable to concentrate.

By April 1996 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective from January 
18, 1995.

In October 1996, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disability, claiming that he had been 
totally disabled due to PTSD since 1974.

Thereafter, the RO obtained VA clinical records dated from 
March 1971 to October 1996.  These records show that the 
veteran was seen during this period for several conditions, 
including orthopedic problems, hypertension, and a skin 
condition.  In January 1980, he sought treatment for 
alcoholism.  Medication was prescribed and he was advised to 
call the following week to see if there was room in the 
detoxification program.  It does not appear that the veteran 
received further treatment.  In January 1981, he underwent an 
Agent Orange examination; there were no complaints or 
findings of a psychiatric disorder.  A VA dermatology clinic 
note dated on March 15, 1985, shows that the veteran was seen 
for follow-up steroid treatment for rosacea of the face and 
dermatitis of the extremities.  No psychiatric complaints 
were noted.  A consultation sheet from the dermatology 
clinic, dated the same day, shows that the veteran desired an 
evaluation for his nervous condition; however, there is no 
indication that the veteran received a subsequent evaluation.  

Records obtained from SSA show that the veteran was awarded 
disability benefits effective in September 1970 due to 
physical injuries he sustained in the September 1970 
automobile accident.  On his application for disability 
benefits, the veteran indicated that he had been a student 
and had worked installing cabinet before his accident.  He 
stated that he had had to quit school and was unable to work 
due to limited mobility and extreme pain.  The veteran denied 
having trouble reading, comprehending, responding, or 
relating to people.

Additional records obtained from SSA, dated from September 
1970 to January 1994, include VA and private clinical 
records, as well as statements submitted by the veteran in 
support of his claim for disability benefits from SSA.  These 
records include a VA Medical Rehabilitation Board report 
dated in March 1973.  The physician noted that the veteran 
was independent in all areas of activities of daily living 
including transfer activities.  He was friendly and 
cooperative.  It was noted that he had "a few psychological 
problems" and at times became "very depressed."  It was 
recommended that he be discharged.  The physician indicated 
that the veteran should be employed in about one month.  A 
March 1973 VA psychological test report shows that the 
veteran was pleasant, friendly, and seemed somewhat 
submissive.  It was noted that he had worked for two years in 
a chain store as a baker's helper and liked the work because 
it was easy.  He also indicated that he was interested in 
working as a cabinet maker and was interested in on-the-job 
training, but was no longer interested in school.  The 
examiner indicated that the veteran would be a good employee 
if the job appealed to him.  No psychiatric problems were 
noted.

In a July 1987 Report of Continuing Disability Interview, the 
veteran reported that he had attended college part-time in 
1978, but had to quit because of pain.  He reported multiple 
physical disabilities, but did not reference any psychiatric 
problems.  The interviewer noted that the veteran was 
"neatly dressed, very pleasant - nothing unusual."  

In a November 1987 statement of treatment, a VA examiner 
indicated that the veteran was considered employable within 
the limits of a left below the knee amputation.  In a 
December 1987 disability questionnaire, the veteran indicated 
that he had not worked since 1974 due to pain and lack of 
mobility.  He stated that he enjoyed socializing with his 
family, watching television and fishing, which he did a 
couple of times a year.  He also did a little shopping and 
cooking with his family's help a couple of times a week.  He 
noted that he sometimes had trouble sleeping due to pain.  He 
did not mention a psychiatric disability.

A February 1988 private examination report from the New York 
Diagnostic Center shows that the veteran had various physical 
problems and that he denied any other problems.  

In an August 1993 statement, the veteran indicated that he 
had several disabling conditions which prevented him from 
working, including severe leg, back, and neck pain.  No 
psychiatric problem was mentioned.  He stated that he had 
attended college for one and one half years beginning in 
1978, but had to quit because of pain.  However, he denied 
trouble comprehending, responding, or relating to people.  He 
stated that he loved visiting with his family and friends 
although he also hated it because he always had to hide his 
pain so they would not worry.  

In January 1998, the RO increased the rating for the 
veteran's PTSD to 70 percent.  Thereafter, by June 1998 
decision, the Board found that a 100 percent rating for PTSD 
was warranted.  In a rating decision dated later that month, 
the RO effectuated the Board decision and assigned an 
effective date of January 18, 1995, for the 100 percent 
rating.  

In October 1998, the RO denied an effective date earlier than 
January 18, 1995, for an increased evaluation for PTSD.  

The veteran appealed the RO's determination, arguing that his 
psychiatric disorder had been misdiagnosed and evaluated as 
anxiety reaction when in fact he had had PTSD since service.  
He contended that the severity of his PTSD warranted a 100 
percent rating from September 1970, as he had been unable to 
work since that time due to PTSD.  In his January 1999 
substantive appeal, he acknowledged that he had not appealed 
the October 1970 rating decision assigning a noncompensable 
rating for his psychiatric disability because he "was young 
and had no idea that I should appeal the decision."  He 
further indicated that "I was having serious problems with my 
PTSD (nervous condition) and was not up to thinking clearly."  
In a subsequent statement, the veteran indicated that it was 
"highly possible" that his father had submitted a NOD with 
this rating decision on his behalf as his father had 
completed all of his paperwork while he was in the hospital.  
He also acknowledged that he did not receive regular 
treatment for PTSD until January 1995 following a suicide 
attempt; however, he indicated that he had been receiving VA 
medical treatment for unrelated disabilities since 1970 and 
that during some of his visits, he "actually begged the 
doctors to give me something for my anxiety, sleeplessness, 
depression, explosive behavior, and headaches."  However, he 
stated that his pleas fell on deaf ears and he was told to 
stay away from stressful situations.

In support of his claim, the veteran's mother submitted a 
statement in January 1999.  She indicated that the veteran 
had always complained that he could not sleep at night and 
the doctors had given him sleeping pills since the 1970's.

In a VA psychiatry note dated in June 2000, a staff 
psychiatrist noted that when the veteran was struck by a car 
in the 1970's, it was at a time when his PTSD symptoms were 
interfering with his ability to concentrate and when he was 
having severe intrusive thoughts.  According to the staff 
psychiatrist, it was plausible that the veteran's PTSD 
contributed to the car accident.

During a July 2000 hearing, the veteran testified that he was 
a nervous wreck in 1970 after getting back from Vietnam.  He 
stated that he could not sleep, was depressed, and could not 
stand being around people.  According to the veteran, he 
complained to the VA doctors from 1970 to 1995 that he wanted 
some help for his psychiatric problems and nobody listened to 
him until 1995.  The veteran stated that when he was 
hospitalized for injuries he sustained a few weeks after 
service, he reported nervous problems but was not referred to 
a psychiatrist and was treated only by medical doctors.

In a January 2006 statement, a clerk from the Batavia VAMC 
indicated that they had reviewed medical records from 1968 to 
1995, but that no psychiatric notes conducted by "Mr. 
Kellman" were contained in the veteran's medical records.  

In a February 2006 statement, a VA physician opined, after 
reviewing the claims file, that the veteran had suffered from 
PTSD since his discharge from service with "significant 
ramifications, including the motor vehicle accident that 
eventually led to an amputation of his left leg below the 
knee as well as psychological symptoms that require 
medication to this day."  The physician indicated that while 
there were notations suggesting that the veteran had been 
working with a social worker (Mr. Kellman) since at least 
July of 1994, there were no records available prior to 
January 1995.  The physician did note that a nurse had 
reported a prescription for Xanax in February 1987.  

Pertinent Law and Regulations

Earlier effective date

Unless otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2006).

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151 (2006).  The term 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  38 C.F.R. § 3.155 (2006).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b) (2006).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

The Board is required to identify all and any medical records 
that may constitute informal claims under 38 C.F.R. § 
3.157(b), and address, with adequate reasons or bases, 
whether any of those informal claims may still be pending.  
Busch v. West, 12 Vet. App. 522 (1999).

Rating criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided a general rating formula for 
psychoneurotic disorders based on the degree of incapacity or 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9400-
9411 (prior to November 7, 1996).

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.

A 50 percent rating was assigned for considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  Id.

A 30 percent rating was assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  Id.  The term "definite" was 
to be construed as "distinct, unambiguous, and moderately 
large in degree," representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 
9, 1993), 59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. 
App. 301 (1993).

A 10 percent rating was warranted upon a showing of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment, but involving 
symptomatology of a lesser degree of severity than that 
required for assignment of a 30 percent evaluation.  Id.

A noncompensable (i.e. 0 percent) rating was contemplated 
upon a showing of neurotic symptoms which may have somewhat 
adversely affected relationships with others, but which did 
not cause impairment of working ability.  Id. 

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
(as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).  Thus, the Board must apply the prior version 
of the rating criteria to rate the veteran's service-
connected psychiatric disability prior to November 7, 1996.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board observes, however, that the Court's Order was based 
solely on the Board's failure to assess and comment on the 
June 2000 VA psychiatric treatment note in determining 
whether a compensable evaluation was warranted for PTSD for 
the period prior to July 1994.  The Court made no substantive 
comments as to the remainder of the previous decision on the 
merits.  In this decision, the Board will include a 
discussion of the June 2000 VA psychiatric note in evaluating 
the veteran's PTSD prior to July 1994.  

As set forth above, the effective date of an increased rating 
is the later of the date of receipt of the claim or date 
entitlement arose (pursuant to 38 C.F.R. § 3.400(o)(1)), or 
the earliest date it is factually ascertainable that an 
increase occurred if the claim was received within one year 
from that date; otherwise the effective date is the date of 
receipt of the claim (pursuant to 38 C.F.R. § 3.400(o)(2)).  
Thus, the Board must initially determine when the veteran's 
claim for an increased rating was received at the RO, and 
when an increase in the disability was shown.

The record shows that by October 1970 rating decision, the RO 
granted service connection for anxiety reaction and assigned 
a noncompensable rating thereto.  An August 1971 rating 
decision confirmed and continued the noncompensable rating.  
The veteran did not file an appeal.  Therefore, that decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

In response to the veteran's contention that he did not 
appeal the October 1970 rating decision because he "was 
young and had no idea that I should appeal the decision," 
the Board notes that alleged ignorance can not be used as an 
excuse for failure to follow a promulgated regulation; 
persons dealing with the United States Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).

The Board has also considered the veteran's assertions to the 
effect that his father may have submitted a NOD with the RO's 
rating decision assigning a noncompensable rating for anxiety 
reaction.  However, the record contains absolutely no 
indication that any NOD was received at the RO prior to the 
expiration of the appeal period in September 1972.

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
veteran's assertions, the Board presumes that the veteran did 
not initiate an appeal of the October 1970 or August 1971 
rating decisions assigning a noncompensable rating for his 
anxiety reaction; thus, those decisions are final and any 
claim pending prior to that date was resolved.

Now the Board must identify the date of any formal or 
informal claim for an increased rating.  

Chronologically, a VA medical record dated in March 1973 
notes that the veteran had "a few psychological problems" and 
at times became "very depressed."  However, there was no 
noted treatment for or diagnosis of the service-connected 
anxiety disorder.  In addition, the physician did not 
attribute the veteran's noted psychological problems and 
depression to his service-connected anxiety disorder.  
Accordingly, that medical record does not constitute an 
informal claim for an increased rating for the service- 
connected anxiety reaction (subsequently diagnosed as PTSD).  
38 C.F.R. § 3.157(b)(1).  

A January 1980 VA clinical record shows that the veteran 
sought treatment for alcoholism.  However, the Board finds 
that this document is not an informal claim for an increased 
rating for anxiety reaction.  Under 38 C.F.R. § 3.157, the 
date of a VA report will be accepted as the date of an 
informal claim only if such record pertains to a disability 
for which service connection has been established.  In this 
case, the January 1980 VA report did not attribute the 
veteran's alcoholism to his service-connected psychiatric 
disability.  Thus, the January 1980 VA medical report may not 
be considered as an informal claim for an increased rating 
for a service-connected psychiatric disorder.

The record reflects that the veteran submitted annual income 
questionnaires beginning in January 1984.  While he indicated 
that he was unemployed, he did not make reference to his 
service-connected psychiatric disorder.  Thus, the Board 
finds that these communications may not be considered claims 
for an increased rating for his service-connected psychiatric 
disorder as the veteran did not request such benefit or 
evidence a belief of entitlement to such benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

The veteran's attorney argues that a March 1985 VA treatment 
record should be construed as an informal claim for an 
increased rating.  See Brief in Support of Veteran's Claim, 
received in April 2005.  For the following reason, the Board 
disagrees.  While the March 15, 1985 consultation sheet from 
the VA dermatology clinic shows that the veteran desired an 
evaluation for his nervous condition, there is no indication 
that any further evaluation of his psychiatric condition 
actually took place.  As there is no subsequent VA medical 
report relating to examination or treatment of his service-
connected psychiatric condition, the Board finds that the 
March 1985 consultation sheet does not constitute an informal 
claim for increased rating.  That is, the mere documentation 
of the veteran's desire to be evaluated for his service-
connected psychiatric condition, without subsequent record 
reflecting actual examination or treatment for such, is not 
sufficient to satisfy the criteria for an informal claim.  
See 38 C.F.R. § 3.157(b)(1).  

Chronologically, the next document of record is a February 
1987 VA hospitalization report showing that the veteran was 
hospitalized on February 2, 1987, after he developed chest 
pain while shoveling snow.  It is noted that, on examination, 
the veteran complained of being an anxious person.  The 
report does not specify that the veteran received psychiatric 
evaluation during his period of hospitalization and his 
symptoms of chest pain were attributed to a musculoskeletal 
cause, not a psychiatric disorder.  Nonetheless, the 
diagnoses on discharge included anxiety state.  The wording 
of the hospital summary form indicates that whatever 
diagnoses are listed received treatment.  Affording the 
veteran the benefit of the doubt, the Board accepts the 
February 2, 1987 hospitalization report as an informal claim 
for an increased rating for a psychiatric disability.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form is to be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  The Court has held that the one-year filing period 
for such applications did not begin to run where VA did not 
forward to the claimant a formal application form once his 
informal claim had been received and that, therefore, the 
date on which the informal claim was received must be 
accepted as the date of his claim for purposes of determining 
an effective date .  See Quarles v. Derwinski, 3 Vet. App. 
129, 137 (1992); Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).  Accordingly, in the present case, any failure on the 
part of the veteran to file a formal application for an 
increased rating for his psychiatric disability is deemed 
waived by the VA's failure to comply with the requirements of 
section 3.155(a).

Having determined that the date of the veteran's claim for an 
increased rating for his psychiatric disability was February 
2, 1987, the Board notes that the Court has held that 38 
C.F.R. § 3.400(o)(2) is applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, three possible dates may be assigned depending on the 
facts of the case: (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (38 C.F.R. § 3.400(o)(2)).

To make its determination, the Board must review all the 
evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see 
also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998) 
(effective date of increased rating claims).

Entitlement to an effective date earlier than January 18, 
1995, for the assignment of a 100 percent schedular rating 
for PTSD.  

In this case, the veteran seeks an effective date earlier 
than January 18, 1995, for the award of a 100 percent 
schedular rating for PTSD.  However, as explained below, an 
earlier effective date is not warranted.  

Upon review, the Board finds that there is no evidence 
showing that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, that there existed totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
the veteran was demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9411 (prior to 
November 7, 1996).  

The Board acknowledges that the veteran has reported that he 
has had severe PTSD which has prevented him from working 
since the 1970's.  In support of his claim, the veteran has 
submitted statements from his family members and friends who 
noted that he was a nervous, restless, and irritable person 
after returning from Vietnam.  However, while the Board does 
not question the current severity of the veteran's service-
connected psychiatric disability, with respect to the issue 
of the severity of his disability prior to January 18, 1995, 
the Board assigns far more probative value to the 
contemporaneous medical evidence of record.  This evidence 
shows no indication of psychiatric symptomatology warranting 
a 100 percent rating and indicates that the cause of the 
veteran's unemployment prior to 1995 was due to his physical 
disabilities.  In addition, the record shows, and the veteran 
admits, that he did not begin to receive regular psychiatric 
treatment until 1995.

For example, records obtained from the Social Security 
Administration show that the veteran was awarded disability 
benefits effective in September 1970 due to physical injuries 
he sustained in an automobile accident.  However, these 
records are negative for complaints or findings of a 
psychiatric disability.  On his initial application for 
disability benefits, the veteran denied having trouble 
reading, comprehending, responding, or relating to people.

Subsequent treatment records likewise do not support the 
assignment of a 100 percent disability rating.  While 
treatment and hospital records dated in 1987 reflect 
complaints of anxiety, they show no evidence of psychiatric 
treatment.  When examined in November 1987, a VA examiner 
indicated that the veteran was considered employable within 
the limits of a left below the knee amputation.  A 
psychiatric disorder was not noted at that time.  Similarly, 
in a December 1987 statement, the veteran indicated that he 
had not worked since 1974 due to pain and lack of mobility; 
he did not mention a psychiatric disorder.  The veteran also 
did not report any psychiatric problems when examined in 
February 1988 for various physical problems.

The above evidence clearly does not reflect symptomatology 
that would warrant a 100 percent rating.  Accordingly, the 
Board concludes that an effective date earlier than January 
18, 1995, for a 100 percent rating for PTSD is not warranted.  


Entitlement to a disability rating in excess of 30 percent 
for PTSD, from July 26, 1994 to January 17, 1995.  

As noted in the Introduction, insofar as the now-vacated 
March 2001 Board decision awarded a 30 percent rating for 
PTSD for the period July 26, 1994, through January 17, 1995, 
this constitutes the law of the case.  Cf. Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997).  The Board's current task is 
to determine whether an even higher rating is warranted.  

In that regard, the Board notes that VA outpatient treatment 
records dated in July 1994, December 1994, and January 1995 
indicate that the veteran was experiencing various 
psychiatric symptoms.  The July 26, 1994, consult note shows 
that the veteran was upset about his Vietnam experiences and 
reported that he had been having suicidal thoughts.  However, 
he was not imminently suicidal and had no specific plans.  
The December 1994 VA outpatient treatment record shows that 
the veteran felt depressed and was not sleeping.  The January 
1995 VA outpatient treatment records show that he was having 
panic attacks.

As already acknowledged, the Board finds that these symptoms 
more nearly approximate the criteria for a 30 percent rating 
for PTSD as they show a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993).  That 
is, the evidence indicates that the veteran had definite 
industrial impairment beginning in July 1994.

However, the Board finds that a rating in excess of 30 
percent is not warranted.  The July 26, 1994 VA consult note 
shows that the veteran's symptoms did not include suicidal 
ideation, although he had initially reported that he had been 
having suicidal thoughts.  In addition, these records do not 
show that the veteran experienced psychiatric symptoms which 
were productive of considerable industrial impairment.

Entitlement to a compensable rating for PTSD prior to July 
26, 1994.  

In this section, the Board will determine whether the 
evidence warrants a compensable rating for PTSD prior to July 
26, 1994, keeping in mind that it has already found that a 
February 2, 1987 VA hospital report constitutes an informal 
claim for an increased rating for the service-connected 
psychiatric disability.  

The February 1987 hospitalization report notes that the 
veteran described himself as an anxious person with a lot of 
personal problems.  However, he received no psychiatric 
treatment during this period of hospitalization, nor was any 
follow-up psychiatric treatment recommended at discharge.  A 
May 1987 treatment record shows that the veteran reported 
feeling anxious at times; however, a July 1987 Report of 
Continuing Disability Interview reported that the veteran was 
"neatly dressed, very pleasant - nothing unusual."  

The record reflects that the veteran was examined in November 
1987, however, no psychiatric problems were documented at 
that time.  The veteran also did not mention any psychiatric 
problems in a December 1987 statement when he reported that 
he had not worked since 1974 due to pain and lack of 
mobility.  In fact, he readily reported that he enjoyed 
socializing with his family and watching television.  When he 
was examined in February 1988, various physical problems were 
noted, but he again did not report any psychiatric problems.

The Board notes that in a June 2000 statement a VA 
psychiatrist reported:

When the patient was struck by a car in 
the 1970s it was at a time when his PTSD 
symptoms were interfering with his 
ability to concentrate and when he was 
having severe intrusive thoughts.  It is 
plausible that the PTSD contributed to 
his car accident.  

In evaluating the probative value of this statement, the 
Board notes that it is being offered to show that the 
veteran's PTSD warranted a compensable rating prior to July 
26, 1994.  However, for the following reasons, the Board 
finds that it does not.  Based on a review of the evidence, 
it is clear that the psychiatrist's notation that the 
veteran's PTSD was "interfering with his ability to 
concentrate" and was productive of "severe intrusive 
thoughts" is based solely on lay history reported by the 
veteran and not on any contemporaneous examination or records 
review.  That is, the contemporaneous evidence at the time of 
the September 1970 accident, including the veteran's very own 
statements, does not support the psychiatric picture painted 
by the VA psychiatrist.  

In that regard, the Board notes that at his June 1970 
military separation examination, just four months prior to 
the September 1970 accident, psychiatric examination was 
normal.  In fact, the veteran denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, attempted suicide, and nervous trouble of 
any sort.  Although he reported being nervous all the time, 
the following month, the diagnosis was simple situational 
anxiety reaction.  The Board also finds relevant the fact 
that the veteran did not mention any psychiatric problems 
when he filed a claim for nonservice-connected pension 
benefits in January 1971.  The only disabilities he 
referenced when asked why he was unable to work were the 
physical injuries he sustained in the 1970 accident, 
specifically, a broken leg and broken neck.  Although the 
February 1971 VA examination noted that the veteran reported 
feeling very nervous and had problems sleeping, it was also 
specifically stated that these symptoms did not cause any 
problem.  

Subsequent records obtained from SSA show that the veteran 
consistently maintained that he was unable to work because of 
pain and lack of mobility and do not show that he reported 
experiencing extensive psychiatric problems.  On the 
contrary, on his application for benefits the veteran 
reported that before the accident he had been a student and 
had worked installing cabinets.  He denied having trouble 
reading, comprehending, responding, or relating to people.  A 
March 1973 VA Medical Rehabilitation Board report described 
the veteran as "friendly" and "cooperative" and noted that 
he should be employed in about one month.  A VA psychological 
test that same month also noted that he was pleasant and 
friendly, although somewhat submissive.  Most importantly, no 
psychiatric problems were noted. 

This evidence shows that at the time of the 1970 accident the 
veteran did not suffer from psychiatric symptomatology 
anywhere near the severity suggested by the June 2000 VA 
psychiatrist's statement.  That is, none of the 
aforementioned documents contain any support for the 
psychiatrist's statement that the veteran had problems 
concentrating or "severe" intrusive thoughts.  Therefore, 
it is abundantly clear that the psychiatrist's statement is 
based on history provided by the veteran.  The Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively upon the recitations of 
a claimant).  Insofar as the February 2006 VA psychiatrist's 
statement purports to agree with the June 2000 statement, it 
is of no probative value for the same reason.  Simply put, 
any opinion based upon an inaccurate factual premise has no 
probative value.  In this case, as explained above, the 
medical evidence does not show that the veteran had problems 
concentrating or any intrusive thoughts, let alone severe, at 
the time of the 1970 accident.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the criteria for a 
compensable rating for a psychiatric disability prior to July 
24, 1994 have not been met.  The veteran's psychiatric 
symptomatology during this period most nearly approximate 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working disability.  


ORDER

Entitlement to an effective date earlier than January 18, 
1995, for the assignment of a 100 percent rating for PTSD is 
denied.  

Entitlement to a disability rating in excess of 30 percent 
for PTSD, from July 26, 1994 to January 17, 1995 is denied.  

Entitlement to a compensable rating for PTSD prior to July 
26, 1994 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


